                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

    EDUARDO JACOBS,

                  Plaintiff,
                                                            Civil Action No. 15-10516
    v.
                                                            HONORABLE DENISE PAGE HOOD
    WAYNE COUNTY SHERIFF
    DEPUTY RAYMON ALAM, et al.,

             Defendants.
    ______________________________/

         ORDER DENYING PLAINTIFF’S MOTIONS TO CHANGE VENUE
                        [#276] [#280] [#287]

         This matter is before the Court on Plaintiff Eduardo Jacobs’ (“Jacobs”)

Motions to Change Venue1 [ECF No. 276; ECF No. 280; ECF No. 287] filed on

January 2, 2020 and January 21, 2020. On December 3, 2019, the Court entered a

jury verdict in favor of Defendants Raymon Alam, Damon Kimbrough, and David

Weinman. [ECF No. 262] On December 31, 2019, Jacobs timely filed a Motion for

a New Trial through his attorneys Norman Yatooma, Kassem Dakhlallah, and

Mohamed Nehme.2 [ECF No. 277]




1
  Jacobs’ Motion does not explicitly request a specific venue, rather it includes the address of a pretrial services
department in Los Angeles, California. [ECF No. 280]
2
  Jacobs is currently proceeding pro se.

                                                            1
      It is within the broad discretion of the trial court to transfer an action under §

1404(a). Generally, such a transfer is ordered to avoid delay, protect parties and

witnesses, to avoid undue expense and inconvenience. See Van Dusen v. Barrack,

376 U.S. 612, 616 (1964); Norwood v. Kirkpatrick, 349 U.S. 29, 35 (1955). A

plaintiff's choice of forum must be given weight in the decision to transfer venue,

but is not dispositive. Lewis v. ACB Business Services, Inc., 135 F.3d 389, 413 (6th

Cir.1998).

      Several factors are relevant to the determination of whether a case should be

transferred under § 1404(a):

      (1) the convenience of the parties; (2) the convenience of the witnesses;
      (3) the relative ease of access to sources of proof; (4) the availability of
      process to compel attendance of unwilling witnesses; (5) the cost of
      obtaining willing witnesses; (6) the practical problems associated with
      trying the case most expeditiously and inexpensively; and (7) the
      interest of justice.
Kepler v. ITT Sheraton Corp., 860 F.Supp. 393, 398 (E.D. Mich. 1994).

      Jacobs provides no compelling reasons why the case should be transferred to

another district. All of the events involved in the case took place in the Eastern

District of Michigan and the important witnesses live in this district. The case has

concluded and only post-trial motions and appeals remain. At this stage,

unnecessary delay would not be avoided but caused by a transfer. The Court finds

that there are no compelling reasons that would necessitate a change in venue,



                                           2
especially at this stage in the case. Jacobs’ Motions to Change Venue are

DENIED.

      For the reasons set forth above,

      IT IS HEREBY ORDERED that Jacobs Motions to Change Venue [#276]

[#280] [#287] are DENIED.



                                             s/Denise Page Hood
                                             DENISE PAGE HOOD
DATED: February 11, 2020                     Chief Judge




                                         3
